Citation Nr: 1826750	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-28 407A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee.

3.  Entitlement to an increased rating in excess of 10 percent prior to June 24, 2014, and higher than 20 percent after June 24, 2014 for left ankle condition, status post surgery.


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1985 to February 2006.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a July 2014 rating decision, the RO increased the Veteran's entitlement to an increased rating to 20 percent beginning June 24, 2014 for his left ankle condition, status post surgery.  As the Veteran has not been granted the maximum benefit allowed for this disability for the entire appeal period, the claim is still active, as characterized on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  During the period on appeal, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas and has not manifested in total occupational and social impairment.

2.  During the period on appeal, the Veteran's right knee condition has been manifest of no more than flexion limited to 45 degrees and extension limited to 10 degrees.

3.  Prior to June 24, 2014, the Veteran's left ankle condition has been manifest of no more than a moderate limitation of motion.

3.  Since June 24, 2014 the Veteran's left ankle condition has been manifest of no more than a marked limitation of motion.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an increased rating in excess of 10 percent, for DJD of the right knee, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.71(a), Diagnostic Code 5260 (2017).

3.  The criteria for an increased rating in excess of 10 percent prior to June 24, 2014, for left ankle condition, status post surgery, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5271 (2017).

5.  The criteria for an increased rating in excess of 20 percent beginning June 24, 2014, for left ankle condition, status post surgery, have not been met 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, Part 4, including §§ 4.7, 4.71(a), Diagnostic Code 5271 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, these provisions are not for consideration where the veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.
PTSD

The Veteran contends that his PTSD has worsened significantly and that he is experiencing "more and more difficulty" in his place of employment.  He complains of night terrors, difficulty sleeping, mood swings, feeling that people are out to get him along with missed periods of employment. 

A 100 percent disability rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  38 C.F.R. § 4.130.

The symptoms recited in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service connected mental condition that affect the level of occupational or social impairment.  Id. at 443.

The Veteran was examined by the VA in October 2011 for his PTSD.  At that time the VA examiner determined the functional impact of the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity.  The VA examiner did not observe or note the Veteran suffered any gross impairment of thoughts, grossly inappropriate behavior, persistent delusions or persistent danger of hurting himself or others, neglect of personal hygiene, spatial disorientation, or memory loss of close relatives, his occupation or his name.  The Veteran reported that although he was fully employed with the U.S. Navy, he had been written up twice for failing to show up for work and that he had missed seventy-five (75) days from work in six (6) months.  He denied any thoughts of suicide.  The VA examiner noted the Veteran was able to secure and maintain employment.

A November 2012 memorandum provided by the Veteran's employer, reported that on one occasion the Veteran stated that he needed to see his doctor and take his medications so he would not "shoot the place up."  See November 13, 2012 Mandatory Civilian Employee Assistance Program Referral.  The Veteran denied making this comment and stated that he has not had any thoughts, plans, or intentions of doing anything of this nature.  See November 14, 2012 Columbia VAMC Treatment Record. 

In November 2012, the Veteran was examined by VA.  At that time the Veteran reported living in the household with his 17 year old son and being divorced.  He reported regular contact with his three older children who were in college or living outside his home.  He also reported being on sick leave after being relieved from his job.  The Veteran stated he was told that "people are afraid to work with him".  Although, memory loss was reported, the Veteran did not report forgetting the names of close relatives or his occupation.  He did report seeing a counsel once a week as well as a psychiatrist every 2-3 months for medication management.

The Veteran was treated by VA for his PTSD in July 2013.  The Veteran described what the examiner characterized as "fleeting" suicidal thought.  The Veteran stated, "I don't even know if you would call it suicidal thoughts.  I just wondered what people would think and do if I wasn't around anymore - especially my family who just seem to take, take, take and give me no support in return".  See July 1, 2013 Columbia VAMC Treatment Records.  The Veteran denied any intention or plans for suicide.  The examiner noted that the Veteran was dressed neatly in a suit and had appropriate speech with good eye contact.  The Veteran's thought process was noted as logical and there was no evidence of delusional, manic or psychotic thinking.

In June 2014, the Veteran was examined by VA for his PTSD.  The VA examiner reported the rate and rhythm of the Veteran's speech was regular and his thought process was logical and coherent.  Mild evidence of psychomotor agitation was noted; however the Veteran denied any suicidal or homicidal ideation.  The examiner noted the Veteran was capable of managing his own financial affairs.  The Veteran reported having problems with irritability at work and problems with his co-workers.  He reported his personal relationships as fair and that he did not have any casual friends.  The VA examiners found the Veteran's level of occupational and social impairment most reflected that he suffered occupational and social impairment with deficiencies in most areas of his life.

A July 2016 VA treatment note, reports the Veteran's clothing and hygiene were appropriate and his facial hair was neatly kept.  His thought process was linear, goal directed and abstract.  The examiner noted the Veteran's thought content was without hallucinations or delusions and he possessed no homicidal or suicidal ideations.  See July 28, 2016 Columbia VAMC Treatment Record.

After a review of the evidence presented above, the Board finds that the frequency, severity, and duration of the Veteran's PTSD symptoms reported or shown are suggestive of occupational and social impairment with deficiencies in most areas, the level of impairment contemplated by a 70 percent rating.  The Veteran's July 2013 suicidal ideations are contemplated by the 70 percent rating assigned.  The July 2013 VA treating examiner noted the Veteran's expression of suicide as fleeting and the Veteran denied having any plans or intentions of suicide.  The Veteran has maintained his employment throughout the period on appeal.  The comment allegedly made by the Veteran per his employer in November 2012, about "shooting the place up" has been denied by the Veteran.  Moreover, the Veteran has stated he has no plans thoughts or intentions of committing any act of this nature.  The Veteran has not been alleged to have made any such similar statements during the period on appeal.

In sum, the preponderance of the evidence is against a rating in excess of 70 percent for this period, as the evidence does not support a finding of total occupational and social impairment due to such symptoms as described in the General Formula.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran's symptoms more closely approximate those attributed to a 70 percent rating, which indicates occupational and social impairment, with deficiencies in most areas.  Id.  The isolated incidents described above do not indicate that the Veteran is as persistently and grossly impaired as contemplated by the 100 percent rating.

Right Knee Condition

The Veteran contends that his service connected right knee condition warrants a disability rating higher than the 10 percent rating currently assigned under 38 C.F.R. § 4.71(a), Diagnostic Code 5260.

There are two Diagnostic Codes for limitation of motion of the knee, and they provide criteria for limitation of flexion and extension of the leg.  When a rating of a disability is based upon limitation of motion, the Board must also consider, in conjunction with the otherwise applicable Diagnostic Code, any additional functional loss the Veteran may have sustained by virtue of other factors. Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy from disuse.  38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40 (2017); Johnston v. Brown, 10 Vet. App. 80 (1997).

Under Diagnostic Code 5258, semilunar cartilage that is dislocated with frequent episodes of locking, pain, and effusion into the joint, warrants a 20 percent rating. 38 C.F.R. § 4.71(a).

Under Diagnostic Code 5260, limitation of flexion of the leg, a 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71(a).  Normal flexion is 140 degrees.  38 C.F.R. § 4.71, Plate II.

Under Diagnostic Code 5261, limitation of extension of the leg, a 20 percent rating is warranted when extension is limited to 15 degrees. A 30 percent rating is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  A 50 percent rating is warranted when extension is limited to 50 degrees.  38 C.F.R. § 4.71(a).  Normal extension is 0 degrees.  38 C.F.R. § 4.71, Plate II.

A claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604(1997).  Under Diagnostic Code 5003, the disability is rated based upon limitation of motion of the affected part.  When limitation of motion is noncompensable, a 10 percent rating is warranted when there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted where there is x-ray evidence of the involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a).

The Veteran's right knee was examined by VA in October 2011.  During the examination the Veteran complained of pain in his right knee.  He reported having flare-ups generally in the winter months, but occasionally occurring in the summer.  He stated he had missed 4-5 weeks of work in the last year due to his knee.  Range-of-motion (ROM) testing showed flexion to 120 degrees, with pain onset at 80 degrees, and no limitation on extension.  Repetitive testing showed no change or additional limitations in ROM.  Tenderness and pain to palpation were also reported.  The VA examiner noted crepitus with motion of the right knee.  Muscle strength testing showed normal flexion but extension showed a slight decrease of 4 out of 5.  The Veteran's functional impairment was reported as "less movement than normal."  See October 2011 VA Knee Examination.  The Veteran also reported regular use of crutches.

The Veteran was examined by VA in November 2012.  ROM testing revealed flexion to 110 degrees and no limitation on extension.  Pain was noted throughout entire ROM testing with pain more profound at the end of range.  Repetitive testing showed no change or additional limitations in ROM.  Significant crepitance was noted, along with a slight swelling of the right knee.  The VA examiner also noted tenderness of the patellofemoral joint and medial compartment.  The Veteran complained of the "locking" of joints but it is difficult to determine which joints he was referring to his knee, as his shoulder, back and ankle were also being examined on this date.

In March 2013, the Veteran's right knee was examined by VA.  The Veteran complained that his knee gets worse every year.  "I don't have that step like I used to."  See March 2013 VA Knee Examination.  The Veteran also denied any current treatment for his knee.  He reported flare-ups make it hard to walk around and that he does not have the "explosiveness" he once possessed.  Id.  ROM testing showed flexion to 110 degrees, with painful motion beginning at 100 degrees.  There was no limitation on extension.  Repetitive testing showed no change or additional limitations in ROM.  No pain or tenderness on palpation of the right knee was found.  Muscle strength testing was normal.  The Veteran's functional loss and impairment was reported as "less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing."  Id.

The Veteran's right knee was examined by VA in June 2014.  The VA examiner diagnosed the Veteran with joint effusion of the right knee.  The Veteran reported flare-ups and occasions when his right knee would "lock up".  ROM testing revealed flexion to 100 degrees but with no limitation on extension.  Painful flexion began at 100 degrees.  Repetitive testing showed no change or additional limitations in ROM.  The Veteran's functional loss and impairment was reported as "pain on movement."  See June 2014 VA Knee Examination.  Tenderness or pain on palpation was reported.  Muscle strength testing was reported as normal for the right knee.  The VA examiner noted contributing factors of pain, weakness, fatigability, and/or incoordination that result in additional loss of ROM.  "The degree of ROM loss during pain on use or flare-ups is approximately 30 degrees of the right knee flexion."  Id.  The examiner further noted that the Veteran's condition is currently asymptomatic, however during cold and rainy weather the Veteran will feel much stiffness.  Additionally, if the Veteran stands for prolonged periods of time or walks long distances he may experience in his right knee, the next day.

The Veteran's last VA knee examination occurred in May 2016.  Here, ROM testing showed flexion to 40 degrees.  No limitation on extension was shown.  Evidence of pain on weight bearing was observed.  The VA examiner noted crepitus in the right knee.  Repetitive use testing on the right knee showed additional limitation on ROM which contributed to a functional loss of pain and reduced ROM.  ROM after repetitive use showed flexion to 35 with normal extension.  The examination was conducted while the Veteran was having a flare-up.  Muscle strength testing revealed a decrease to 3 out of 5 for both flexion and extension.  No muscle atrophy is noted.  A history of recurrent effusion was noted by the VA examiner and slight swelling of the right knee was observed.  No frequent episodes of locking were noted.  The Veteran reported a history of "shin splints" which affects his right knee ROM.  There was no muscle atrophy found.  The Veteran also reported regular use of crutches.

As for other potentially applicable Diagnostic Codes, the Veteran does not have ankylosis or malunion of the tibia or fibula, and he does not have genu recurvatum.  Therefore, Diagnostic Codes 5256, 5262, and 5263 do not apply.  38 C.F.R. § 4.71(a).

At no time during the period on appeal has the Veteran alleged, or has an examiner noted instability, subluxation or dislocation of the right knee.  The June 2014 VA examination diagnosed the Veteran with joint effusion of the right knee, and the Veteran reported "occasions" when his knee would lock.  There is no indication, however, the Veteran suffered from frequent episodes of his right knee locking.  The June 2014 VA examiner further noted an additional loss of ROM of 30 degrees during a flare-up, thereby reducing ROM to 70 degrees.  While this drop in flexion is considerable, it does not fall outside of the current rating evaluation.

At the May 2016 VA examination, the examiner notes the Veteran suffers from a decrease in ROM of 5 degrees, due to repetitive use.  The Veteran's ROM is noted as flexion to 40 degrees, during a flare-up which is a decrease in ROM from the previously reported 70 degrees (calculating approximate 30 degree reduction during flare-up) at the June 2014 VA examination.  

The Board has considered the Veteran's complaints of pain and finds they are consistent with the symptoms found on examination.  However, he has been compensated for this painful motion in the 10 percent rating presently assigned for the knee.  The functional loss-including during flare-ups-associated with the pain has been considered within the assignment of the 10 percent rating.  38 C.F.R. §§ 4.40 , 4.45, 4.59 (2017); DeLuca, 8 Vet. App. 202 (1995).

Regarding Diagnostic Code 5003, the Veteran's November 2012 and March 2013 and VA examinations noted x-ray evidence of degenerative arthritis.  As noted above, a claimant who has arthritis as shown by x-ray and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257. VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604(1997).  However, the Board finds the Veteran is appropriately rated for his limitation of motion under Diagnostic Code 5260 and an additional rating under Diagnostic Code 5003 is not warranted.  Furthermore, the x-ray evidence of record would not support a compensable rating under Diagnostic Code 5003; whereas, currently the Veteran is compensated under Diagnostic Code 5260.

Although the Board is sympathetic to the Veteran's claim, taking all of the relevant evidence of record into account, the preponderance of the evidence is against an increased rating in excess of 10 percent for the Veteran's DJD of the right knee.  The Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, however, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Left Ankle Condition

Under DC 5271, a 10 percent evaluation is assigned for moderate limitation of the ankle, and a maximum 20 percent evaluation is assigned for marked limitation of motion.  38 C.F.R. § 4.71(a). 

Normal ankle dorsiflexion is from 0 to 20 degrees, and normal ankle plantar flexion is from 0 degrees to 45 degrees.  38 C.F.R. § 4.71(a), Plate II.

The Veteran's left ankle was examined by VA in October 2011.  The Veteran complained of minor stiffness to his ankle but stated that his pain had resolved and his left ankle was not significantly limiting.  No flare ups were reported.  The Veteran's ROM reflected plantar flexion to 45 degrees and dorsiflexion to 15 degrees.  The Veteran was able to perform repetitive use testing and no additional ROM was lost.  The functional loss or impairment experienced by the Veteran due to his left ankle was reported as "less movement than normal".  See October 11, 2011 VA Ankle/Knee Examination.  The examiner reported there was no objective pain with motion, no ankylosis and although a scar was present, it was not painful or tender.  The examiner also reported the Veteran's regular use of crutches.

The Veteran's left ankle was also examined by VA in November 2012.  The VA examiner noted the Veteran used a cane and wears a left ankle brace at times to help with ambulation.  The Veteran complained of the "locking" of joints but as mentioned above, it is unclear which body part he was discussing during the exam.  The Veteran was being examined for several disabilities.  The Veteran denied flare-ups and stated that his pain was present and severe at all times.  Again, due to the Veteran being examined for several disabilities (back, ankle, shoulder, and knee) it is unclear whether he was talking about all of his disabilities or a specific disability.  On physical examination, the Veteran's ROM was reported as plantar flexion to 30 degrees and dorsiflexion to 8 degrees.  The Veteran had pain with ROM.  The examiner noted there were no additional limitations due to repetitive use testing.  The examiner noted the Veteran's left ankle was without warmth, redness, swelling or crepitance and that he had normal stability.  He did have a decrease in muscle strength (4 out of 5).  The examiner reported no ankylosis was present.

The Veteran's left ankle was examined by VA in March 2013.  The Veteran complained of pain and stiffness in his left ankle.  "Not a lot of flexibility in my ankle.  I can't stand on it for long periods of time."  See March 4, 2013 VA Ankle Examination.  On physical examination, the Veteran's ROM was reported as plantar flexion to 30 degrees and dorsiflexion to 10 degrees.  Repetitive use testing showed the Veteran did not have additional limitations in ROM.  The reported functional loss or impairment experienced by the Veteran due to his left ankle were less movement than normal, pain on movement, disturbance of locomotion and interference with sitting, standing and weight-bearing.  The examiner reported no ankylosis, or painful scars were present.  The Veteran had normal muscle strength and used a cane regularly for ambulation.

The Veteran was examined by VA in June 2014.  The Veteran reported to the examiner that when it gets cold and rainy or due to prolonged standing, his left ankle becomes painful and swells.  The Veteran further stated that his left foot is clumsy and causes him to stumble about twice a week.  On physical examination, the Veteran's ROM was reported as plantar flexion to 30 degrees and dorsiflexion to 20 degrees.  Objective pain was noted during ROM testing.  Repetitive use testing did not cause additional loss of ROM.  There was no pain on palpation and no ankylosis found.  Muscle strength testing revealed a decrease of 3 out of 5.  Frequent use of a cane for ambulation was noted.  X-rays showed a thickening and probable ossification within the Achilles tendon which may be related to prior trauma or surgery.  The examiner remarked, "There are contributing factors of pain, weakness, fatigability and/or incoordination and there is additional limitation of functional ability of the ankle joint during flare-ups or repeated use over time."  See June 24, 2014 VA Ankle/Knee Examination.  ROM due to pain on use or flare-ups resulted in an approximate loss of 15 degrees on the left ankle dorsiflexion and plantar flexion.

In August 2014, the Veteran submitted a written statement, in which he argued his left ankle condition warranted an increase in excess of 20 percent.  He contends he has suffered from pain for a long time.  He suggests that he was informed he may have ankylosis spondylitis or ankylosis of the ankle.  "My doctor, when told of my symptoms, immediately ordered some tests and, sure enough, began treating me like a patient with AS."  See August 13, 2014 Veteran Written Statement Titled "Notice of Disagreement".   He also states "Having what I believe is AS of the ankle, the ankle pain became so great that I would not be able to move at all most times."  Id.  The Veteran also states that he has missed a total of 65 days of work due to the pain and stiffness in his left ankle.

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time that supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

The Veteran is competent to contend that his left ankle suffers from pain and stiffness, and that his ankle no longer possesses the flexibility it used to maintain.  However, the Veteran does not have the proper expertise or training to diagnose a complex medical condition such as ankylosis.  Certainly the Veteran is entitled to speculate as to whether he suffers from ankylosis.  The Veteran has argued that his doctor has begun treating him as if he has ankylosis.  However, the Veteran has not submitted any medical evidence of record indicating a diagnosis of ankylosis.
Since November 21, 2012, the Veteran's ankle has been rated 20 percent disabling, which is the maximum rating under the limitation of motion codes for the ankle.  In order to obtain a higher rating, ankylosis must be shown.  None of the VA examinations herein indicate any assessment of ankylosis at any time during the entire appeal period, and the Veteran does not contend he cannot move his ankle.  Thus, the Veteran, by definition, does not suffer from ankylosis.  See Dorland's Illustrated Medical Dictionary 94 (31st ed. 2007) (ankylosis is the "immobility and consolidation of a joint due to disease, injury, or surgical procedure.").  Since the Veteran can move his ankle, no additional range of motion testing during flares or after repetitive use would avail the Veteran to a higher rating under the schedular.  As such, further consideration of functional loss due to pain under 38 C.F.R. §§ 4.40 , 4.45, 4.59 and DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See Johnston.

The June 2014 VA examination determined that additional limitation on ROM of resulted in a 15 degree decrease in dorsiflexion and plantar flexion.  As a result the Veteran's rating evaluation was increased to 20 percent by the RO in July 2014.  The Veteran has received the highest evaluation under the rating criteria, without a showing of ankylosis.

Therefore, the Board finds a rating in excess of 10 percent prior to June 24, 2014 and 20 percent after June 24, 2014 is not warranted.  The Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, however, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a rating in excess of 70 percent for PTSD, is denied.

Entitlement to a rating in excess of 10 percent for DJD of the right knee, is denied.

Entitlement to a rating in excess of 10 percent prior to June 24, 2014, for left ankle condition, status post surgery, is denied.

Entitlement to a rating in excess of 20 percent after June 24, 2014, for left ankle condition, status post surgery, is denied. 




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


